Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Hall on 1/7/2021.

The application has been amended as follows: 

28. (Currently amended) A method of printing a three-dimensional (3D) object, the method comprising:
	acquiring image data of a print surface;
	generating a map of the print surface; 
	determining whether there is a defect on the print surface on which the object will be printed;
	determining if the defect will affect the printing of the object;
	prior to printing the object, changing a print configuration if the print surface includes the defect and if the defect will affect the printing of the object; and
	printing the object using the changed print configuration,
build material in an area having the defect, wherein a physical property of the material and a physical property of the print surface are different, depositing an intermediate layer of a material, different from the metal build material, onto the print surface and the metal build material deposited in the defect and printing the object on a surface of the intermediate layer, (2) orienting an offset plane of the object to be printed to correspond to an orientation of a plane of the print surface, or (3) selecting an area of the build plate that does not contain the defect on which to print the object.

32. (Canceled).
Allowable Subject Matter
Claims 23-24, 26, 28, 30-31, 34, 37-40, and 42-48 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 23, the prior art did not teach use of an intermediate layer of a different material on top of a calibration object as discussed in the office action dated 3/6/20. Regarding independent claims 28 and 34, the allowable subject matter of claims 33 and 41 was incorporated into these independent claims by amendment, putting these claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,987,683 teaches use of an intermetallic between the build plate and the 3D part but no .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736